Citation Nr: 1611877	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-23 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a higher disability rating for lumbosacral strain, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from March 1988 to February 1993. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The June 2010 rating decision addressed the lumbosacral strain rating.  After the Veteran perfected an appeal as to that decision in August 2012, several other claims were adjudicated.  After both a statement of the case regarding the new claims and a supplemental statement of the case regarding the lumbosacral spine were issued in March 2015, the Veteran responded in April 2015 that she was limiting the scope of the appeal to the issue to the "back injury."  Thus, the more recent claims are not on appeal to the Board except for the TDIU claim.

Although the April 2015 appeal does not specifically mention the claim for a TDIU, a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.   The April 2015 correspondence reasonably raises the question of entitlement to a TDIU, as the Veteran at least indicates that she is unable to work because of back pain.  The issue of TDIU must therefore be adjudicated as part and parcel of the claim for an increased rating for the service-connected back disability.

In the April 2015 appeal, the Veteran requested a hearing before the Board.  In correspondence dated in May 2015, she withdrew her request for a hearing.  In May 2015, she indicated that she wished to withdraw her request for a hearing before the Board; however, the question of whether she desired to have a hearing before a Decision Review Officer (DRO) at her local RO was left unanswered.  The Board sent the Veteran a letter in December 2015, asking her to clarify her intentions with respect to a hearing before a DRO.  In a January 2016 letter, the Veteran withdrew her request for a DRO hearing.  Thus, there is no pending hearing request.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for lumbosacral strain.  In letters dated September 2014, December 2015, and January 2016, the Veteran asserted that her lumbosacral strain residuals have increased in severity since she was last examined in August 2014.  Under these circumstances, the Veteran must be afforded a new VA examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

In April 2015, the Veteran applied for VA vocational rehabilitation benefits.  The records associated with this claim are likely relevant to her claim for a TDIU, and must be obtained.  Updated VA and non-VA treatment records must also be obtained.  38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records since May 2014, as well as all available VA vocational rehabilitation records.  

2.  Contact the Veteran and request that she provide written authorization to obtain any treatment notes that are not already of record from all non-VA doctors who treat her for her back disability.  Advise the Veteran that VA has received records from Penobscot Community Healthcare through January 2013; Eastern Maine Medical Center through November 2012; Brewer Medical Center through August 2011; Dr. Joanna Schwartzbaugh through July 2011; Husson Internal Medicine through February 2013; Northeast Neurosurgery through December 2012; and St. Joseph's Hospital through January 2013.  

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the Veteran's back disability.  The Veteran must be informed that in the alternative he may obtain and submit the records herself.  

If such records are unavailable, the record must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination to determine the severity of her service-connected lumbosacral strain.  The record must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner is asked to distinguish the manifestations of lumbosacral strain, including functional loss, from the manifestations of nonservice-connected degenerative disc disease.  If it is not possible to distinguish the symptoms caused by each, the examiner must so state.  

The examiner must take a detailed history from the Veteran and address all assertions of functional loss brought up during the examination and in the lay statements of record.  The examiner is asked to state any additional limitation of motion during flare-ups in terms of degrees, if such is feasible.  If it is not feasible, the examiner must state whether such is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The examiner should comment on the functional impact of the Veteran's service-connected lumbosacral strain, by itself and in combination with her other service-connected disabilities, on her ability to secure and follow substantial employment with consideration of her vocational and educational history.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

